Case 0:19-cv-61430-AHS Document 106 Entered on FLSD Docket 03/13/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  (FT LAUDERDALE DIVISION)
                               CASE NO. 0:19-cv-61430- SINGHAL/Valle

   ELIZABETH E. BELIN, et al.,
                 Plaintiffs,
   v.
   HEALTH INSURANCE INNOVATIONS, INC.,
   et al.,
                 Defendants.
                                                      /

                           NOTICE OF PERSONAL ATTENDANCE
                              AT MARCH 13, 2020, HEARING

         Plaintiffs’ counsel, Jason K. Kellogg and Alexander G. Strassman, pursuant to this Court’s

  Paperless Order dated March 12, 2020 [D.E. 101], hereby confirm that they will appear in person

  for the hearing scheduled for March 13, 2020 at 2:00 p.m.

  Dated: March 13, 2020.                             Respectfully submitted,

                                                     LEVINE KELLOGG LEHMAN
                                                     SCHNEIDER + GROSSMAN LLP

                                                     By: /s/Jason K. Kellogg
                                                     Jeffrey C. Schneider, P.A.
                                                     Florida Bar No. 933244
                                                     Primary email: jcs@lklsg.com
                                                     Secondary email: mt@lklsg.com
                                                     Jason K. Kellogg, P.A.
                                                     Florida Bar No. 0578401
                                                     Primary email: jk@lklsg.com
                                                     Secondary email: eri@lklsg.com
                                                     Victoria J. Wilson, Esq.
                                                     Florida Bar No. 092157
                                                     Primary email: vjw@lklsg.com
                                                     Secondary email: mt@lklsg.com
                                                     Alexander Strassman, Esq.
Case 0:19-cv-61430-AHS Document 106 Entered on FLSD Docket 03/13/2020 Page 2 of 2



                                                       Florida Bar No. 111788
                                                       Primary email: ags@lklsg.com
                                                       Secondary email: ah@lklsg.com
                                                       Tal Aburos, Esq.
                                                       Florida Bar No. 1010901
                                                       Primary email: ta@lklsg.com
                                                       201 South Biscayne Boulevard
                                                       Citigroup Center, 22nd Floor
                                                       Miami, Florida 33131
                                                       Telephone: (305) 403-8788
                                                       Facsimile: (305) 403-8789

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 13, 2020, the foregoing document was

  electronically filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record in the manner specified, via transmission

  of Notices of Electronic Filing generated by CM/ECF.

                                                               By: /s/ Jason K. Kellogg
                                                                      Jason K. Kellogg




                                                   2
